                Case 17-11962-KJC              Doc 1160         Filed 04/18/19        Page 1 of 3



                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF DELAWARE

                                                                    Chapter 11
In re:

AEROGROUP INTERNATIONAL, INC., et al.,                              Case No. 17-11962 (KJC)

                                         Debtors.1                  (Jointly Administered)


POLK LENDING 33, LLC

                   Plaintiff,                                       Adv. Pro. No. 18-50383 (KJC)

         v.

THL CORPORATE FINANCE, INC.

                   Defendant.



AEROGROUP INTERNATIONAL, INC., et al.

                   Plaintiffs,                                      Adv. Pro. No. 18-50715 (KJC)

         v.

GBG USA INC.

                   Defendant.



                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON APRIL 23, 2019 AT 11:00 A.M. (EASTERN)2



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Aerogroup International, Inc. (6119), AGI Holdco, Inc. (7087), Aerogroup International
LLC (4658), Aerogroup International Holdings LLC (4312), Aerogroup Retail Holdings, Inc. (4650), and
Aerogroup Gift Card Company, Inc. (7551). The mailing address for the Debtors, solely for purposes of notices and
communications, is: 201 Meadow Road, Edison, New Jersey 08817.
2
  Please note that the hearing is before the Honorable Kevin J. Carey in the United States Bankruptcy Court for the
District of Delaware, 824 Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware 19801. Any person
who wishes to appear must contact COURTCALL, LLC at 866-582-6878 no later than 12:00 p.m. (ET) one business
day prior to the hearing. Chambers must be contacted regarding any late requests for telephonic appearances.



{BAY:03488806v1}
               Case 17-11962-KJC          Doc 1160       Filed 04/18/19    Page 2 of 3




I.      MATTERS GOING FORWARD

        1.         Order Dismissing Polk 33 Lending, LLC’s Motion to Enforce Agreement by and
                   Among the Debtors, Polk 33 Lending, LLC and THL Corporate Finance, Inc. and
                   Granting, In Part, THL Corporation Finance, Inc.’s Motion for Entry of Order (I)
                   Valuing Secured Claims for Purpose of Allocating Sale Proceeds to Such Secured
                   Claims and (II) Ordering Distributions [Date Entered: 3/26/19; D.I. 1132]

                   Response Deadline:    N/A

                   Responses Received: None.

                   Status:    This matter is going forward as a status conference.

        2.         Debtors’ Motion Pursuant to Federal Rule of Bankruptcy Procedure 9019 for
                   Approval of Settlement (Redacted) [Filing Date: 3/13/19; D.I. 1127]

                   Related Documents:

                   a.   [SEALED] Debtors’ Motion Pursuant to Federal Rule of Bankruptcy
                        Procedure 9019 for Approval of Settlement [Filing Date: 3/13/19; D.I. 1126]

                   b.   Notice of Filing Revised Exhibit B to Debtors’ Motion Pursuant to Federal
                        Rule of Bankruptcy Procedure 9019 for Approval of Settlement [Filing Date:
                        4/11/19; D.I. 1148]

                   Response Deadline:    March 27, 2019 at 4:00 p.m. (EST), extended until March
                                         29, 2019 at 4:00 p.m. (EST) for THL Corporation Finance,
                                         Inc.

                   Responses Received:

                   a. Limited Objection of THL Corporation Finance, Inc. to Debtors’ Motion
                      Pursuant to Federal Rule of Bankruptcy Procedure 9019 for Approval of
                      Settlement [Filing Date: 3/29/19; D.I. 1135]

                   b. Debtors’ Reply in Further Support of Their Motion Pursuant to Federal Rule
                      of Bankruptcy Procedure 9019 for Approval of Settlement [Filing Date:
                      4/12/19; D.I. 1151]

                   c. Initial Response of DIP Lender and Joinder to Debtors’ Response to Limited
                      Objection of THL Corporate Finance, Inc. and in Further Support of Debtors’
                      Motion Pursuant to Federal Rule of Bankruptcy Procedure 9019 for Approval
                      of Settlement [Filing Date: 4/12/19; D.I. 1152]




{BAY:03488806v1}                                   -2-
               Case 17-11962-KJC         Doc 1160       Filed 04/18/19   Page 3 of 3



                   Status:   This matter is going forward.

Dated: April 18, 2019                             BAYARD, P.A.
       Wilmington, Delaware
                                                  /s/ Erin R. Fay
                                                  Scott D. Cousins (No. 3079)
                                                  Erin R. Fay (No. 5268)
                                                  600 N. King Street, Suite 400
                                                  Wilmington, Delaware 19801
                                                  (302) 655-5000 (T)
                                                  scousins@bayardlaw.com
                                                  efay@bayardlaw.com

                                                  Counsel for the Debtors

                                                  -and-

                                                  REID COLLINS & TSAI LLP

                                                  Eric D. Madden
                                                  Thanksgiving Tower
                                                  1601 Elm Street, Suite 4250
                                                  Dallas, Texas 75201
                                                  (214) 420-8900 (T)
                                                  (214) 420-8909 (F)
                                                  emadden@rctlegal.com

                                                  Jeremy H. Wells
                                                  1301 S. Capital of Texas Highway
                                                  Building C, Suite 300
                                                  Austin, Texas 78746
                                                  (512) 647-6120 (T)
                                                  (512) 647-6129 (F)
                                                  jwells@rctlegal.com

                                                  Special Litigation Counsel for the Debtors




{BAY:03488806v1}                                  -3-
